Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 1 of 28



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                        Case Number 19-81625-Civ-Middlebrooks/Reinhart

   CHRISTOPHER VILLAR,

          Plaintiff,

   vs.

   CAMMARATA MANAGEMENT,
   INC., a Delaware corporation, KM
   ORGANIC FUND INC., a Florida
   profit corporation, and MICHAEL
   CAMMARATA,

          Defendants.                        /


   PLAINTIFF'S STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF
          PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

          Plaintiff, Christopher Villar, by and through his undersigned counsel, files this Statement

   of Undisputed Material Facts in Support of Plaintiff’s Motion for Partial Summary Judgment

   pursuant Rule 56.1 of the Local Rules of the Southern District of Florida, and states:

                                UNDISPUTED MATERIAL FACTS

   1.     From November 2011, through October 2017, Plaintiff, CHRISTOPHER VILLAR

   (“Villar” or “Plaintiff”) was employed by Defendants, CAMMERATA MANAGEMENT, INC.

   (“CMI”) and MICHAEL CAMMARATA (“Cammarata”). See Declaration of Christopher Villar

   (“Villar Dec.”), attached as EXHIBIT 1, ¶ 5.

   2.     Cammarata and CMI established KM ORGANIC FUND INC. (“KMO”) on or about

   December 5, 2014. From that date until October 2017, when Villar’s employment ceased, and at

   all times relevant to Villar’s instant claim, Villar was employed by Cammarata, CMI and KMO

   (collectively “Defendants”). Id., ¶ 6.
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 2 of 28



   3.      KMO was the holding company for Cammarata’s interest in Schmidt’s Deodorant

   Company, LLC (“Schmidt’s) – a company that manufactures and sells organic and natural

   products in interstate commerce throughout the United States. Id., ¶ 6.

   4.      Defendants describe CMI as “a management company founded by Cammarata that has

   engaged in business interests including the representation of musicians, actors and businesses in

   interstate commerce in the United States.”

   5.      Throughout Villar’s employment, he was the executive assistant/secretary to Cammarata,

   responsible to perform all duties he assigned Villar on a day-to-day basis for CMI and, later,

   KMO as well. Villar’s duties included various clerical tasks, like accepting and making phone

   calls, setting business meeting agendas, sending memos/emails/letters, reviewing incoming

   communications, and setting Cammarata’s daily schedule and travel itineraries, in accordance

   with his instructions. Id., ¶ 9.

   6.      Throughout each workday, I regularly and consistently engaged in interstate

   communications in order to perform the duties assigned to me by Cammarata. These interstate

   communications included constant interstate emails and telephone calls, as well as

   ordering/receiving out-of-state packages and shipping orders of Defendants’ products and

   samples all of the United States. Id., ¶ 10.

   7.      Cammarata hired Villar in November 2011. Id., ¶ 11.

   8.      Initially, Villar was entirely unpaid, but after two (2) or three (3) months, Cammarata put

   Villar on the CMI payroll. Id., ¶ 12.

   9.      Thereafter, for the remainder of his employment, Defendants paid Villar a weekly salary

   that never exceeded $195 per week. Id., ¶ 13.

   10.     During the relevant period Villar’s salary never exceeded $169 per week. Id.



                                                    2
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 3 of 28



   11.    Cammarata determined both the method of Villar’s pay (salary) and the amount Villar

   was paid each week. Id., ¶ 14.

   12.    Once Villar began working for Defendants, Defendant Michael Cammarata dictated

   Villar’s duties and how he was to perform them. Id., ¶ 15.

   13.    Cammarata assigned Villar all his duties on a daily basis both verbally—in person or on

   the telephone—and in writing, through a constant stream of emails, texts, and telephone calls.

   Id., ¶ 16; see also Exhibit A to Villar Dec. (Cammarata text message to Villar stating that “Kyle

                                              Redacted

           Redacted             ). Furthermore, Cammarata determined and dictated Villar’s hours,

   schedule and conditions of work, and specifically told Villar what duties to perform on a daily

   basis. See, e.g., KMO02840 (Cammarata text message to Villar stating that if a reservation “is f-

                                     Redacted                                         ”); KMO001486

   (Cammarata email to Villar stating                            Redacted

                                    Redacted                                      .

   14.    Cammarata is the owner of, and was responsible for running the daily operations of, CMI

   and KMO throughout Villar’s employment with Defendants. Id., ¶ 17.

   15.    As an employee, Defendants gave Villar a company email address (chris@cmistaff.com)

   and required Villar to send/receive all work-related emails from that address. Likewise,

   throughout Villar’s employment, he was required to use a signature block which identified CMI

   as his employer and CMI’s main office address (5500 Military Trail 22-340 Jupiter, FL 33458)

   as my mailing address. Id., ¶ 18; see also Exhibit B to Villar Dec.




                                                   3
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 4 of 28



   16.    Villar was in constant communication with Cammarata virtually every day for the

   entirety of his employment, so that he could assign Villar his duties and check on the progress of

   his assignments. Id., ¶ 19.

   17.    Villar sent or received a total of approximately 59,000 emails (approximately 10,000

   emails per year on average) from his company-assigned email address while employed by

   Defendants. Id., ¶ 20.

   18.    Although Defendants have refused to produce copies of the emails in the course of

   discovery in this case, the vast majority of these communications were to or from Cammarata

   himself or were sent at his direction. Id.

   19.    In these e-mail communications, Cammarata would direct Villar to, among other things,

   schedule his appointments, book his travel, communicate with his customers, and handle various

   aspects of both of his personal and business affairs. Id., ¶ 21.

   20.    For virtually the entirety of Villar’s employment, Villar was Cammarata’s “right hand”

   and was an integral cog in Defendants’ ongoing business operations. Most of Cammarata’s work

   consisted of meetings, appointments, and travel that I scheduled.       Absent the work that I

   performed for Defendants, Cammarata would not have been able to function on a day-to-day

   basis and Defendants’ business would have come to a halt. Id., ¶ 22.

   21.    Prior to working for Defendants, Villar had no experience as an executive assistant, and

   his job required no special skills. To the contrary, the job simply required Villar to perform the

   clerical duties assigned by Cammarata in the manner in which Cammarata preferred, which was

   something Villar learned on the job. Id., ¶ 23.

   22.    Due to the nature of Villar’s work, the only tools required for the work were a laptop and

   a cell phone. Although Villar purchased the laptop ($307.09), Defendants reimbursed for the



                                                     4
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 5 of 28



   majority of the cost of the laptop ($250.00). These payments are reflected on Villar’s August

   2013 Ally debit card statement. Id., ¶ 24; see also Exhibit C to Villar Dec.

   23.    Defendants also paid the monthly charges associated with Villar’s cell phone service and

   purchased a cellphone for him to use. Id.

   24.    Like Villar’s weekly compensation, Cammarata determined if and in what amounts

   Defendants reimbursed Villar for expenses related to his job. Id., ¶ 25.

   25.    During his employment, Villar used the laptop and cellphone for all purposes, for both

   work and personal. Id., ¶ 26.

   26.    Villar did not manage any aspect of his work, other than occasionally the order in which

   he performed some of his assigned tasks each day. Rather, each day Cammarata assigned Villar

   tasks to complete and updated his tasks as the day progressed. Id., ¶ 27.

   27.    Throughout Villar’s employment, he was required to begin work when he got up in the

   morning each day, and work until the end of the business day. Villar worked this schedule most

   weekdays throughout my employment, and also worked on the weekends. Id., ¶ 28.

   28.    Villar typically worked sixty (60) hours per week or more throughout his employment

   with Defendants, with the exception of his first few weeks of employment in 2011 and his final

   weeks of employment in October 2017. Id., ¶ 29.

   29.    Typically Villar worked 10 hours or more per day Monday through Friday and

   approximately 5-10 hours each weekend as well. Id., ¶ 30.

   30.    Although Villar rarely missed a day of work, to the extent he had to miss a day of work

   for any reason, he was required to notify Defendants ahead of time. Villar understood that if he

   failed to notify Defendants and missed a day of work, he could be terminated. Id., ¶ 31.




                                                    5
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 6 of 28



   31.     Due to the extensive hours Villar was required to work for Defendants, he was unable to

   have any other gainful employment during business hours while employed by Defendants. The

   only other employment Villar had was for approximately four months at a restaurant owned by

   his family, where he worked 5-10 hours per week in the evenings, as a waiter serving dinner.

   Id., ¶ 32.

   32.     Villar was reliant on Defendants as my sole source of income for most of his nearly seven

   years of employment, but because Defendants paid him such a paltry sum, he had to supplement

   his income with credit cards, running up substantial credit card debt as a result. Id., ¶ 33.

   33.     If there was any issue with a task that Cammarata had assigned to Villar, Villar was

   required to contact Cammarata to resolve any such issue. Id., ¶ 34.

   34.     Defendants controlled all aspects of Villar’s work. Id., ¶ 35.

   35.     The only tools or materials Villar required to work were a laptop and cell phone, the

   laptop which Defendants reimbursed him for in large part and the cell phone which Defendants

   purchased for him. Id., ¶ 36.

   36.     Villar held no ownership in CMI and was not obligated for any of it losses or entitled to

   its profits, regardless of CMI’s performance. Rather, CMI paid for the expenses of its business

   and reaped any profits. Id., ¶ 37.

   37.     Villar held no ownership in any of the Defendants, had no obligations for the losses of

   any of the Defendants, and the management of his tasks had no bearing on how much Villar

   earned from Defendants. Id., ¶ 39.

   38.     Rather, Defendants provided the tools of his employment, paid the rent for their office

   spaces, and covered all other costs associated with their overhead. Id.




                                                     6
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 7 of 28



   39.     Whereas, Defendants incurred tens of thousands of dollars in business costs each month

   related to the ongoing operation of their businesses, Villar bore no obligation for these expenses.

   Id., ¶ 40.

   40.     Although Villar regularly worked over 40 hours per week, Defendants paid him sub-

   minimum wages throughout his employment and failed to pay overtime premiums as required by

   the FLSA. Id., ¶ 41.

   41.     Throughout his employment with Defendants, Defendants intentionally misclassified

   Villar as an independent contractor, in order to avoid paying the required payroll taxes, social

   security contributions, and workers compensation insurance premiums required by Federal

   and/or Florida laws. Id., ¶ 42.

   42.     In response to Villar’s repeated complaints to Cammarata that Villar should be paid as an

   employee and not a contractor, Cammarata promised over and over that he would make Villar an

   employee, begin issuing me a W2 instead of a 1099, and give Villar a significant increase in his

   weekly pay. Id., ¶ 43.

   43.     Despite Cammarata’s repeated representations that Defendants would eventually make

   Villar an employee and pay him appropriately, they never did. Instead, Cammarata ultimately

   hired a new executive assistant to cover a portion of Villar’s responsibilities, paying her through

   one of his other companies, and asked Villar to train her. Id., ¶ 44.

   Dated: April 6, 2020



                                                         Respectfully submitted,

                                                         /s/ ANDREW R. FRISCH
                                                         Andrew R. Frisch
                                                         FL Bar No.: 27777
                                                         MORGAN & MORGAN, P.A.

                                                    7
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 8 of 28



                                                       8581 Peters Road, Suite 4000
                                                       Plantation, Fl. 33324
                                                       Tel: 954-WORKERS
                                                       Fax: 954-327-3013
                                                       E-mail: afrisch@forthepeople.com

                                                       Trial Counsel for Plaintiff




                                          CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed using

   the CM/ECF system, which I understand will send an electronic notice of same to all parties of

   record, this 6th day of April, 2020.




                                                       /s/ ANDREW R. FRISCH
                                                       Andrew R. Frisch




                                                  8
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 9 of 28




                                        9
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 10 of 28




                     EXHIBIT 1
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 11 of 28
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 12 of 28
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 13 of 28




                                     Redacted

         Redacted



                                                                          Reda
                                                                          cted
                             Redacted

                                                   Redacted

                             Redacted
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 14 of 28
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 15 of 28
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 16 of 28
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 17 of 28
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 18 of 28




                    EXHIBIT A
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 19 of 28




                           CONFIDENTIAL
                  TO BE FILED UNDER SEAL
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 20 of 28




                     EXHIBIT B
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 21 of 28




                           CONFIDENTIAL
                  TO BE FILED UNDER SEAL
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 22 of 28




                    EXHIBIT C
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 23 of 28




                                                                    VILLAR_00049
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 24 of 28




                    EXHIBIT D
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 25 of 28
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 26 of 28
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 27 of 28
Case 9:19-cv-81625-DMM Document 49 Entered on FLSD Docket 04/06/2020 Page 28 of 28
